Title: Jonathan Williams, Jr., to the American Commissioners, 24 February 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Feb 24. 1778.
M. Boux has been on board the Lion for a passage. Capt. Nicholson wished to accomodate him as well as he could, but on account of the many am[erica]n Passengers who have escaped hither from England he has not been able to make such provision as he desired and as M. Boux expected. He therefore returns to Nantes, and seemed rather disgusted with his Reception, telling me at the same time that in consequence he could not go to america at all. To Day he informed me, he had received Letters desiring his Departure, and I accordingly tried to get a passage for him on board of one of M. Montieus Ships, offering to pay the Expence on your account; but M. Peltier says he has absolutely prohibition from M. Montieu to take any passenger whatever. M. Boux is therefore obliged to remain and all I can do is to get a passage when it is in my power. I have the honour to be with great Respect Honorable Gentlemen Your most obedient and most humble Servant
Jona Williams J. 
Addressed: The Honble. The / Commissioners of the / United States
Notations in different hands: Feby. 24th 1778 J Williams Letter / to Comrs. U. S. Boux
